COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
 EL PASO CENTRAL APPRAISAL                                    No. 08-15-00085-CV
 DISTRICT OF EL PASO COUNTY,                       §
 TEXAS,                                                           Appeal from
                                                   §
                 Appellant/Cross-Appellee,                  County Court at Law No. 3
                                                   §
 v.                                                         of El Paso County, Texas
                                                   §
 MISSION SENIOR COMMUNITY, INC.,                            (TC # 2012-DCV-02157)
 AND TIERRA DEL SOL HOUSING                        §
 CORPORATION,
                                                   §
                Appellees/Cross-Appellants.

                                   MEMORANDUM OPINION

        Pending before the Court is a joint motion filed by the parties to dismiss the appeal

pursuant to TEX.R.APP.P. 42.1 because the dispute between them has been resolved. We grant

the motion and dismiss the appeal. Pursuant to the agreement of the parties, costs of the appeal

are taxed against the party incurring same. See TEX.R.APP.P. 42.1(d)(absent agreement of the

parties, the court will tax costs against the appellant).


September 23, 2015
                                        ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.